

117 HR 4168 IH: To designate the facility of the United States Postal Service located at 6223 Maple Street, in Omaha, Nebraska, as the “Petty Officer 1st Class Charles Jackson French Post Office”.
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4168IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Bacon (for himself, Mr. Smith of Nebraska, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 6223 Maple Street, in Omaha, Nebraska, as the Petty Officer 1st Class Charles Jackson French Post Office.1.Petty Officer 1st Class Charles Jackson French Post Office(a)DesignationThe facility of the United States Postal Service located at 6223 Maple Street, in Omaha, Nebraska, shall be known and designated as the Petty Officer 1st Class Charles Jackson French Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Petty Officer 1st Class Charles Jackson French Post Office.